DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and claim amendments filed 4/22/22 and 4/25/22. Claims 1-15 and 17-21 are pending. 
Rejections Withdrawn
3. Applicants claim amendments and arguments have necessitated the withdrawal of the rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhengyu Feng on 4/25/22.
The application has been amended as follows: 

In the claims
5. Please amend claim 17.
Claim 17.  An immunoglobulin that is reactive to a strain of Marburg virus, wherein the immunoglobulin is selected from the group consisting of: 
(a) an immunoglobulin comprising VH complementarity determining regions (CDRs) of: 
a VH CDR1 corresponding to amino acid residues of 26-33 of SEQ ID NO: 1;
a VH CDR2 corresponding to amino acid residues of 51-58 of SEQ ID NO: 1; and
a VH CDR3 corresponding to amino acid residues of 97-107 of SEQ ID NO: 1;
and VL CDRs of:
a VL CDR1 corresponding to amino acid residues of 27-32 of SEQ ID NO: 2;
a VL CDR2 corresponding to amino acid residues of 50-52 of SEQ ID NO: 2; and
a VL CDR3 corresponding to amino acid residues of 89-97 of SEQ ID NO: 2; 
(b) immunoglobulin R4G7 having a VH of SEQ ID NO: 9 and a VL of SEQ ID NO: 10;
(c) immunoglobulin R4G10 having a VH of SEQ ID NO: 11 and a VL of SEQ ID NO: 12;
(d) immunoglobulin R4G11 [[c]] having a VH of SEQ ID NO: 13 and a VL of SEQ ID NO: 14;
(e) immunoglobulin R3C4 having a VH of SEQ ID NO: 15 and a VL of SEQ ID NO: 16;
(f) immunoglobulin R4G8 having a VH of SEQ ID NO: 17 and a VL of SEQ ID NO: 18;
(g) immunoglobulin R3D4 having a VH of SEQ ID NO: 19 and a VL of SEQ ID NO: 20;
(h) immunoglobulin R3G2 having a VH of SEQ ID NO: 21 and a VL of SEQ ID NO: 22;
(i) immunoglobulin R3G5 having a VH of SEQ ID NO: 23 and a VL of SEQ ID NO: 24;
(j) immunoglobulin R4H12 having a VH of SEQ ID NO: 25 and a VL of SEQ ID NO: 26; and
(k) immunoglobulin R3H2 having a VH of SEQ ID NO: 27 and a VL of SEQ ID NO: 28.
					Rejoinder

6. Claims 1-4, 6-15 and 17-21 are directed to an allowable product and methods of using. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-15 and 17-21 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction (species) requirement as set forth in the Office action mailed on 7/30/21 is hereby withdrawn. In view of the withdrawal of the restriction (species) requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: Claims are drawn to immunoglobulins and compositions containing one or more of said immunoglobulins reactive to a strain of Marburg virus. Immunoglobulins sequences recited are free of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	8. Claims 1-4, 6-15 and 16-21 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645                                                                                                                                                                                              
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645